Citation Nr: 0631007	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  01-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for the veteran's non-Hodgkin's large cell 
lymphoma residuals with radiation brachial plexopathy.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and R. C., Ph.D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from June 1970 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which, in 
pertinent part, established service connection for large cell 
lymphoma residuals; assigned a noncompensable evaluation for 
that disability; and denied service connection for renal cell 
carcinoma.  In October 2002, the RO recharacterized the 
veteran's service-connected lymphoma residuals as 
non-Hodgkin's large cell lymphoma residuals with radiation 
brachial plexopathy and assigned a 20 percent evaluation for 
that disability.  In November 2003, the veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  In November 2004, the Board granted service 
connection for renal cell carcinoma and remanded the issue of 
an initial evaluation in excess of 20 percent for the 
veteran's non-Hodgkin's large cell lymphoma residuals to the 
RO for additional action.  In December 2005, the Board again 
remanded the issue of an initial evaluation in excess of 20 
percent for the veteran's non-Hodgkin's large cell lymphoma 
residuals to the RO for additional action.   

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
non-Hodgkin's lymphoma residuals.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased evaluation.  However, the Court did not provided a 
specific name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial evaluation in excess of 20 
percent for the veteran's non Hodgkin's large cell lymphoma 
residuals with radiation brachial plexopathy.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


FINDINGS OF FACT

1.  Treatment of the veteran's non-Hodgkin's large cell 
lymphoma was completed on March 14, 2000.  

2.  The veteran's non-Hodgkin's large cell lymphoma residuals 
have been shown to be in remission and essentially 
asymptomatic on repeated evaluation.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the veteran's non-Hodgkin's large cell lymphoma 
residuals with radiation brachial plexopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 3.655 (b), 4.117, 4.124a, 
Diagnostic Codes 7715, 8513 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
initial evaluation of the veteran's non-Hodgkin's lymphoma 
residuals, the Board observes that the RO issued VCAA notices 
to the veteran in September 2002, December 2005, and March 
2006 which informed him of the evidence generally needed to 
support a claim of a higher initial evaluation; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  He was effectively informed to submit 
any relevant evidence in his possession.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a hearing before a Veterans Law Judge sitting at the 
RO.  The hearing transcript is of record.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  In its December 2005 
Remand instructions, the Board ordered additional development 
of the record which included affording the veteran an 
evaluation in order to assess the nature and severity of his 
non-Hodgkin's lymphoma residuals including his post-operative 
scarring.  Unfortunately, the veteran failed to report for 
the scheduled evaluation and offered no explanation for his 
absence.  The VA's duty to assist the veteran in the proper 
development of his case is "not always a one-way street" and 
the veteran must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  As all relevant facts have been 
developed to the extent possible, the Board finds that there 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an effective date for an increased 
evaluation for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
evaluation of his non-Hodgkin's lymphoma residuals.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met and any issue of notice 
with respect to an effective date is moot in light of the 
Board's denial of an initial evaluation in excess of 20 
percent.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  


II.  38 C.F.R. § 3.655

The provisions of 38 C.F.R. § 3.655 (2006) direct, in 
pertinent part, that:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. 

The veteran failed to report for the examination scheduled in 
accordance with the Board's December 2005 Remand instruction.  
He advanced no reason for his absence.  As the examination 
was "scheduled in conjunction with an original compensation 
claim," the veteran's appeal will be reviewed based upon the 
evidence of record.  


III.  Historical Review

The veteran's service records indicate that he served in the 
Republic of Vietnam.  Clinical documentation from Peter 
Mauch, M. D., dated in April 2000 and October 2000 reports 
that the veteran was diagnosed with non-Hodgkin's lymphoma in 
the right neck and completed "all treatment on 3/14/00."  
On examination, the veteran exhibited slight upper right 
extremity weakness.  The doctor suggested that the weakness 
might be caused by a number of different factors including 
"potential mild radiation brachial plexopathy."  The report 
of a November 2000 examination for compensation purposes 
conducted for the VA indicates that the veteran was diagnosed 
with lymphoma in May 1999 and subsequently underwent 
chemotherapy between November 1999 to February 2000 and 
radiation treatment from February 2000 to March 2000.  In May 
2001, the RO established service connection for large cell 
lymphoma residuals; assigned a noncompensable evaluation for 
that disability; and effectuated the award as of October 11, 
2000.  In October 2002, the RO recharacterized the veteran's 
lymphoma residuals as non-Hodgkin's large cell lymphoma 
residuals with radiation brachial plexopathy and assigned a 
20 percent evaluation for that disability.  


IV.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Non-Hodgkins lymphoma 
while active or in a treatment phase warrants assignment of a 
100 percent evaluation.  The 100 percent evaluation shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy, or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate evaluation shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (2006).  If there has been no local 
recurrence or metastasis, the evaluation is to be assigned 
based on chronic residuals.  38 C.F.R. § 4.117, Diagnostic 
Code 7715 (2006).  

A 20 percent evaluation is warranted for mild incomplete 
paralysis of all radicular nerve groups of the minor upper 
extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8513 (2006).  
The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

The clinical documentation from Dr. Mauch dated in April 2000 
and October 2000 reports that the veteran completed all 
treatment for his non-Hodgkin's lymphoma in March 2000.  At 
the November 2000 examination for compensation purposes 
conducted by Sol Freedman, M.D., for the VA, the veteran 
complained of right arm and right leg weakness and finger and 
toe tingling and numbness.  On examination, the veteran 
exhibited a normal lymphatic system, normal upper and lower 
extremities, and a normal "neurological examination." 

A January 2001 treatment record from Michael Rabin, M.D., 
states that the veteran completed radiation therapy for his 
non-Hodgkin's lymphoma nine months before and was doing well.  
A September 2001 treatment record from Dr. Rabin indicates 
that the veteran appeared to "be doing well."  

At a March 2003 VA examination for compensation purposes, the 
veteran exhibited a right anterior cervical lymph node 
dissection scar; a "grossly intact" neurological system; 
and no enlarged lymph nodes.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's non-Hodgkin's lymphoma was initially 
diagnosed in May 1999 and treatment for the disorder was 
completed in March 2000.  Repeated physical evaluations have 
shown the veteran's non-Hodgkin's lymphoma to be in remission 
and essentially asymptomatic.  No neurological impairment was 
noted.  While the veteran has a post-operative anterior 
cervical scar, the Board is unable to ascertain the 
disability associated with such scarring due to the veteran's 
failure to report for a scheduled VA examination for 
compensation purposes.  Given these facts, the Board 
concludes that the current 20 percent evaluation more than 
adequately reflects the disability picture associated with 
the veteran's non-Hodgkin's lymphoma residuals.  


ORDER

An initial evaluation in excess of 20 percent for the 
veteran's non-Hodgkin's large cell lymphoma residuals with 
radiation brachial plexopathy is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


